Case 18-35304 Document 76 Filed in TXSB on 06/26/19 Page 1 of 2

MILMUIM UMS Util Celam Come (-nldi Am aimee: 1p

 

Debtorname Square Melons, Inc

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number (ifknown) 18-35304 a,
Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

 

 

 

 

 

 

1. Does the debtor have any executory contracts or unexpired leases?
LJ No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

eves Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal
(Official Form 206A/B).

Property

State the name and mailing address for all other parties with

2. List all contracts and unexpired leases ‘
whom the debtor has an executory contract or unexpired

 

 

lease

21: State what the contract or Office Lease

lease is for and the nature of

the debtor's interest

state the term remaining 32
Hooten Family Trust
List the contract number of any 11111 Katy Freeway Suite 535
government contract Houston, TX 77079

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c}) 1996-2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy
Case 18-35304 Document 76 Filed in TXSB on 06/26/19 Page 2 of 2

Square Melons, Inc.
Ongoing Projects

Current (One-Time) Development Projects

Proejct Name
Alara Garage

Alara Racing
Clemtex

Kubosh Law
MedSpa

Quail Construction
Quotogo

Mia Diamonds

Address
3233 West 11th Street, Houston, TX 77008
3233 West 11th Street, Houston, TX 77008
248 McCarty Drive, Houston, TX 77029
1619 Lubbock Street Houston, TX 77007
308 S Friendswood, Suite 110, Friendswood TX 77546
7435 Pipe Creek Lane, Richmond, TX 77407

108 Elk Run Dr, Conroe, TX 77384

PERRET -.

ERERERRREESY RR

12999 Murphy Rd, Suite C2, Stafford, TX 77477

Current Month to Month Service Clients

Project Name
Alara Garage

Costectomy

CUE - Elite Rewards Group
CUE - Armor Resort Services
Transco Labs

The Apex Organization
Impowersoft

Boardwalk Insurance

Gulf Coast Urology
GotGrillz

University Mazda
University Kia

G2 Precision

Project Type
Website

Website
Web Application
Web Application
Website
Website

Web Application
Website

Service Type
SEO

Maintenance
SEO

SEO

Email Hosting
Email Hosting
Email Hosting
SEO & Email Hosting
SEO

SEO

SMO

SMO

Email Hosting

% Complete
80%

60%
80%
30%
50%
25%
95%

80%

Monthly Billing
750.00
600.00

1,350.00
750.00

50.00
10.00
70.00
620.00

1,020.00
900.00
750.00
750.00

80.00

vw wet tt tf 1 1 1 1) 14 61 64

Total Contract Price
2,165.00
2,200.00

26,715.00

141,992.00
1,300.00
2,000.00

31,793.00
675.00

vt we i th 1 «6

Total To Be Billed w/

nin tin an in tn ow

Future Milestones

1,000.00

1,250.00

13,500.00
50,000.00

650.00

1,000.00

7,800.00

675.00
